DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.

Response to Arguments
 	Applicant's arguments filed 09/19/2022 with respect to claim(s) 1 and 6 have been considered but are moot in view of the new ground(s) of rejection. 	Applicant’s arguments:	On pgs. 6-7, Applicant agrees that “while Figure 15 of Kim depicts search spaces of two different PDCCH CCs linked to the same scheduled PDSCH CC, Kim does not attempt to teach multiple PDCCHs scheduling the same PDSCH”.	Examiner’s response:	In view of the amendment and arguments, the Examiner provides a new grounds of rejection based on previously filed references Kim et al. (US 2013/0058240 A1) in view of Han et al. (US 2017/0295006 A1) and Hwang et al. (US 2019/0007959 A1). The Examiner notes that Hwang was cited in the Advisory Action filed 08/23/2021.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0058240 A1) in view of Han et al. (US 2017/0295006 A1) and Hwang et al. (US 2019/0007959 A1).

Regarding claim 1, Kim discloses A terminal comprising (Fig. 20, [0317]: UE 2020): 
a processor (Fig. 20, [0317]: controller 2021) that monitors candidate resources of a plurality of downlink (DL) control channels (PDCCHs) (Fig. 15(a), [0193]: UE monitors PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2. [0071]: PDCCH carries resource allocations for PDSCH and PUSCH (=candidate resources)), and detects a plurality of PDCCHs allocated in different search spaces (Fig. 15(a): PDCCHs in PDCCH monitoring CC #1 are in search spaces that are different from PDDCHs in PDCCH monitoring CC #2 in search spaces); and 
a transmitter (Fig. 20, [0317]: radio frequency unit 2023) that transmits delivery acknowledgment information in response to a downlink (DL) data channel by using an uplink (UL) control channel (Fig. 1, [0063]: UE transmits uplink ACK/NACK in a PUCCH (=UL control channel) in step S108 in response to receiving a PDSCH (=DL data channel) in step S107).
Kim does not disclose the plurality of PDCCHs (i.e., Kim’s multiple PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2 in Fig. 15(a)) are transmitted in multiple different time and/or frequency resources; and the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH); and wherein the processor selects a single resource for the UL control channel based on information that applies in common to the plurality of PDCCHs.
However, Han discloses multiple PDCCHs are transmitted in multiple different time and/or frequency resources (Fig. 33, [0201]: UE receives PDCCH with DCI from a base station. [0210]-[0211]: UE#0 is scheduled by a base station, i.e., PDCCH#0, PDCCH#S0, and PDCCH#S1 are transmitted on DL CC#0, DL SCC#0, and SCC#S1 (=different frequency resources). Fig. 30, [0068], [0166]: component carriers (CC) are associated with time/frequency domains); and 
wherein the processor selects a single resource for the UL control channel based on information that applies in common to the plurality of PDCCHs (Fig. 33, [0201]: UE uses the PUCCH resource. [0210]-[0211], [0213]: UE transmits ACK/NACK using PUCCH resource #(A+0) (=single resource for the UL control channel) selected based on a same value “0” (=information that applies in common) indicated in TPC fields of multiple DCIs in PDCCH#0, PDCCH#S0, and PDCCH#S1 (=DL control channels)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2, as taught by Kim, to be transmitted on different DL CC/SCC, as taught by Han, and program the UE, as taught by Kim, to select a PUCCH resource based on a same value indicated in TPC fields of multiple DCIs in the multiple PDCCHs, respectively, as taught by Han.
Doing so allows the UE to correctly infer a PUCCH resource using a PDCCH of another DL DCC even when the UE misses one of the DL SCCs (Han: [0213]).
Kim in view of Han does not disclose the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH).
However, Hwang discloses in [0082]: DCI may be divided into two portions (i.e., a first DCI and a second DCI) that are transmitted through different downlink channels for scheduling a PDSCH and in [0074]: a first level DCI is detected in a search space and a second level DCI is detected in a search space. Hwang further discloses the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH) ([0060]: for a single PDSCH, DCI may be transmitted through a plurality of downlink control channels. [0053]: DCI is used for PDSCH scheduling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2 that have different search spaces, as taught by Kim, to transmit DCI for PDSCH scheduling of a single PDSCH, as taught by Hwang.
Doing so avoids ambiguity between the UE and the base station and efficiently sets a blind decoding attempt during transmission of the DCI through a plurality of downlink control channels for a single PDSCH (Hwang: [0060]).

Regarding claim 6, Kim discloses A radio communication method comprising, in a terminal (Fig. 20, [0312], [0317]-[0318]: UE 2020 implements method in a radio communication system to communicate with a base station 2010): 
monitoring candidate resources of a plurality of downlink (DL) control channels (PDCCHs) (Fig. 15(a), [0193]: UE monitors PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2. [0071]: PDCCH carries resource allocations for PDSCH and PUSCH (=candidate resources)), and detecting a plurality of PDCCHs allocated in different search spaces (Fig. 15(a): PDCCHs in PDCCH monitoring CC #1 are in search spaces that are different from PDDCHs in PDCCH monitoring CC #2 in search spaces); 
transmitting delivery acknowledgment information in response to a downlink (DL) data channel by using an uplink (UL) control channel (Fig. 1, [0063]: UE transmits uplink ACK/NACK in a PUCCH (=UL control channel) in step S108 in response to receiving a PDSCH (=DL data channel) in step S107).
Kim does not disclose the plurality of PDCCHs (i.e., Kim’s multiple PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2 in Fig. 15(a)) are transmitted in multiple different time and/or frequency resources; and the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH); and selecting a single resource for the UL control channel based on information that applies in common to the plurality of PDCCHs.
However, Han discloses multiple PDCCHs are transmitted in multiple different time and/or frequency resources (Fig. 33, [0201]: UE receives PDCCH with DCI from a base station. [0210]-[0211]: UE#0 is scheduled by a base station, i.e., PDCCH#0, PDCCH#S0, and PDCCH#S1 are transmitted on DL CC#0, DL SCC#0, and SCC#S1 (=different frequency resources). Fig. 30, [0068], [0166]: component carriers (CC) are associated with time/frequency domains); and 
selecting a single resource for the UL control channel based on information that applies in common to the plurality of PDCCHs (Fig. 33, [0201]: UE uses the PUCCH resource. [0210]-[0211], [0213]: UE transmits ACK/NACK using PUCCH resource #(A+0) (=single resource for the UL control channel) selected based on a same value “0” (=information that applies in common) indicated in TPC fields of multiple DCIs in PDCCH#0, PDCCH#S0, and PDCCH#S1 (=DL control channels)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs carrying resource allocations from PDCCH monitoring CC #1 and PDCCH monitoring CC #2, as taught by Kim, to be transmitted on different DL CC/SCC, as taught by Han, and program the UE, as taught by Kim, to select a PUCCH resource based on a same value indicated in TPC fields of multiple DCIs in the multiple PDCCHs, respectively, as taught by Han.
Doing so allows the UE to correctly infer a PUCCH resource using a PDCCH of another DL DCC even when the UE misses one of the DL SCCs (Han: [0213]).
Kim in view of Han does not disclose the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH).
However, Hwang discloses in [0082]: DCI may be divided into two portions (i.e., a first DCI and a second DCI) that are transmitted through different downlink channels for scheduling a PDSCH and in [0074]: a first level DCI is detected in a search space and a second level DCI is detected in a search space. Hwang further discloses the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH) ([0060]: for a single PDSCH, DCI may be transmitted through a plurality of downlink control channels. [0053]: DCI is used for PDSCH scheduling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2 that have different search spaces, as taught by Kim, to transmit DCI for PDSCH scheduling of a single PDSCH, as taught by Hwang.
Doing so avoids ambiguity between the UE and the base station and efficiently sets a blind decoding attempt during transmission of the DCI through a plurality of downlink control channels for a single PDSCH (Hwang: [0060]).

Regarding claim 8, Kim discloses A base station communicating with a terminal, the base station comprising (Fig. 20, [0313]: base station 2010 communicates with UE 2020): 
a transmitter (Fig. 20, [0313]: radio frequency unit 2013) that transmits a plurality of physical downlink (DL) control channels (PDCCHs) in candidate resources of a plurality of the PDCCHs (Fig. 15(a), [0191], [0193]: base station sets PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2. [0071]: PDCCH carries resource allocations for PDSCH and PUSCH (=candidate resources)), wherein the PDCCHs are allocated in different search spaces (Fig. 15(a): PDCCHs in PDCCH monitoring CC #1 are in search spaces that are different from PDDCHs in PDCCH monitoring CC #2 in search spaces); and 
a processor (Fig. 20, [0313]: controller 2011) that indicates transmitting the delivery acknowledgment information in response to the PDCCH by using a physical uplink (UL) control channel (PUCCH) (Fig. 1, [0063]: base station sends PDSCH (=DL data channel) that includes ACK/NACK signal in step S107 for the UE to transmit uplink ACK/NACK in a PUCCH (=UL control channel) in step S108 in response to receiving the PDSCH).
Kim does not disclose to transmit the plurality of PDCCHs (i.e., Kim’s multiple PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2 in Fig. 15(a)) in multiple different time and/or frequency resources; and the PDCCHs … schedule a same physical downlink shared channel (PDSCH); and wherein a single resource is selected by the terminal based on information that applies in common to the plurality of PDCCHs.
However, Han discloses to transmit the plurality of PDCCHs (i.e., Kim’s multiple PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2 in Fig. 15(a)) in multiple different time and/or frequency resources (Fig. 33, [0201]: UE receives PDCCH with DCI from a base station. [0210]-[0211]: UE#0 is scheduled by a base station, i.e., PDCCH#0, PDCCH#S0, and PDCCH#S1 are transmitted on DL CC#0, DL SCC#0, and SCC#S1 (=different frequency resources). Fig. 30, [0068], [0166]: component carriers (CC) are associated with time/frequency domains); and 
wherein a single resource is selected by the terminal based on information that applies in common to the plurality of PDCCHs (Fig. 33, [0201]: UE uses the PUCCH resource. [0210]-[0211], [0213]: UE transmits ACK/NACK using PUCCH resource #(A+0) (=single resource for the UL control channel) selected based on a same value “0” (=information that applies in common) indicated in TPC fields of multiple DCIs in PDCCH#0, PDCCH#S0, and PDCCH#S1 (=DL control channels)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2, as taught by Kim, to be transmitted on different DL CC/SCC, as taught by Han, and program the UE, as taught by Kim, to select a PUCCH resource based on a same value indicated in TPC fields of multiple DCIs in the multiple PDCCHs, respectively, as taught by Han.
Doing so allows the UE to correctly infer a PUCCH resource using a PDCCH of another DL DCC even when the UE misses one of the DL SCCs (Han: [0213]).
Kim in view of Han does not disclose the PDCCHs … schedule a same physical downlink shared channel (PDSCH).
However, Hwang discloses in [0082]: DCI may be divided into two portions (i.e., a first DCI and a second DCI) that are transmitted through different downlink channels for scheduling a PDSCH and in [0074]: a first level DCI is detected in a search space and a second level DCI is detected in a search space. Hwang further discloses the PDCCHs … schedule a same physical downlink shared channel (PDSCH) ([0060]: for a single PDSCH, DCI may be transmitted through a plurality of downlink control channels. [0053]: DCI is used for PDSCH scheduling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2 that have different search spaces, as taught by Kim, to transmit DCI for PDSCH scheduling of a single PDSCH, as taught by Hwang.
Doing so avoids ambiguity between the UE and the base station and efficiently sets a blind decoding attempt during transmission of the DCI through a plurality of downlink control channels for a single PDSCH (Hwang: [0060]).

Regarding claim 9, Kim discloses A radio communication system comprising a terminal and a base station (Fig. 20, [0312]: radio communication system comprises a base station 2010 and a UE 2020), wherein: 
the terminal comprises (Fig. 20: UE 2020): 
a processor of the terminal (Fig. 20, [0317]: controller 2021) that monitors candidate resources of a plurality of physical downlink (DL) control channels (PDCCHs) (Fig. 15(a), [0193]: UE monitors PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2. [0071]: PDCCH carries resource allocations for PDSCH and PUSCH (=candidate resources)), and detects a plurality of PDCCHs allocated in different search spaces (Fig. 15(a): PDCCHs in PDCCH monitoring CC #1 are in search spaces that are different from PDDCHs in PDCCH monitoring CC #2 in search spaces); and 
a transmitter of the terminal (Fig. 20, [0317]: radio frequency unit 2023) that transmits delivery acknowledgment information in response to the PDSCH by using a physical uplink (UL) control channel (PUCCH) (Fig. 1, [0063]: UE transmits uplink ACK/NACK in a PUCCH (=UL control channel) in step S108 in response to receiving a PDSCH (=DL data channel) in step S107), and 
the base station comprises (Fig. 20: base station 2010): 
a transmitter of the base station (Fig. 20, [0313]: radio frequency unit 2013) that transmits the plurality of PDCCHs (Fig. 15(a), [0191], [0193]: base station sets PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2); and
a processor of the base station (Fig. 20, [0313]: controller 2011) that indicates transmitting the delivery acknowledgment information by using the PUCCH (Fig. 1, [0063]: base station sends PDSCH (=DL data channel) that includes ACK/NACK signal in step S107 for the UE to transmit uplink ACK/NACK in a PUCCH (=UL control channel) in step S108 in response to receiving the PDSCH).
Kim does not disclose the plurality of PDCCHs (i.e., Kim’s multiple PDCCHs in PDCCH monitoring CC #1 and PDCCH monitoring CC #2 in Fig. 15(a)) are transmitted in multiple different time and/or frequency resources; and the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH); and wherein the processor selects a single resource for the UL control channel based on information that applies in common to the plurality of PDCCHs.
However, Han discloses multiple PDCCHs are transmitted in multiple different time and/or frequency resources (Fig. 33, [0201]: UE receives PDCCH with DCI from a base station. [0210]-[0211]: UE#0 is scheduled by a base station, i.e., PDCCH#0, PDCCH#S0, and PDCCH#S1 are transmitted on DL CC#0, DL SCC#0, and SCC#S1 (=different frequency resources). Fig. 30, [0068], [0166]: component carriers (CC) are associated with time/frequency domains); and 
wherein the processor selects a single resource for the UL control channel based on information that applies in common to the plurality of PDCCHs (Fig. 33, [0201]: UE uses the PUCCH resource. [0210]-[0211], [0213]: UE transmits ACK/NACK using PUCCH resource #(A+0) (=single resource for the UL control channel) selected based on a same value “0” (=information that applies in common) indicated in TPC fields of multiple DCIs in PDCCH#0, PDCCH#S0, and PDCCH#S1 (=DL control channels)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2, as taught by Kim, to be transmitted on different DL CC/SCC, as taught by Han, and program the UE, as taught by Kim, to select a PUCCH resource based on a same value indicated in TPC fields of multiple DCIs in the multiple PDCCHs, respectively, as taught by Han.
Doing so allows the UE to correctly infer a PUCCH resource using a PDCCH of another DL DCC even when the UE misses one of the DL SCCs (Han: [0213]).
Kim in view of Han does not disclose the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH).
However, Hwang discloses in [0082]: DCI may be divided into two portions (i.e., a first DCI and a second DCI) that are transmitted through different downlink channels for scheduling a PDSCH and in [0074]: a first level DCI is detected in a search space and a second level DCI is detected in a search space. Hwang further discloses the plurality of PDCCHs scheduling a same physical downlink shared channel (PDSCH) ([0060]: for a single PDSCH, DCI may be transmitted through a plurality of downlink control channels. [0053]: DCI is used for PDSCH scheduling).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs from PDCCH monitoring CC #1 and PDCCH monitoring CC #2 that have different search spaces, as taught by Kim, to transmit DCI for PDSCH scheduling of a single PDSCH, as taught by Hwang.
Doing so avoids ambiguity between the UE and the base station and efficiently sets a blind decoding attempt during transmission of the DCI through a plurality of downlink control channels for a single PDSCH (Hwang: [0060]).

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0058240 A1) in view of Han et al. (US 2017/0295006 A1), Hwang et al. (US 2019/0007959 A1), and Vilaipornsawai et al. (US 2020/0008231 A1) (Support can be found in PRO 62/454603 which was filed in the previous Office Action 12/21/2021).

Regarding claim 7, Kim in view of Han and Hwang discloses all features of claim 1 as outlined above. 
Kim does not disclose wherein the processor monitors the candidate resources of the plurality of DL control channels transmitted in multiple different time and/or frequency resources in a plurality of transmitting (Tx) beams.
However, Han discloses wherein the processor monitors the candidate resources of the plurality of DL control channels transmitted in multiple different time and/or frequency resources (Fig. 33, [0201]: UE receives PDCCH with DCI from a base station, wherein the DCI includes resource indication for one or more PUCCH resource (=candidate resources). [0210]-[0211]: UE#0 is scheduled by a base station, i.e., PDCCH#0, PDCCH#S0, and PDCCH#S1 are transmitted on DL CC#0, DL SCC#0, and SCC#S1 (=different frequency resources). Fig. 30, [0068], [0166]: component carriers (CC) are associated with time/frequency domains). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs carrying resource allocations from PDCCH monitoring CC #1 and PDCCH monitoring CC #2, as taught by Kim, to be transmitted on different DL CC/SCC associated with time/frequency domains, as taught by Han.
Doing so allows the UE to correctly infer a PUCCH resource using a PDCCH of another DL DCC even when the UE misses one of the DL SCCs by selecting the PUCCH resource based on a same value indicated in TPC fields of multiple DCIs in the multiple PDCCHs (Han: [0210]-[0211], [0213]).
Kim in view of Hang and Hwang does not disclose, but Vilaipornsawai discloses the PDCCHs are transmitted in a plurality of transmitting (Tx) beams ([0202], [0208]: UE receives multiple PDCCHs transmitted from different antenna beams/beam directions from a same TRP or from different TRPs. Support in PRO 62/454603 at [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PDCCHs, as taught by Kim, to be transmitted by multiple antenna beams, as taught by Vilaipornsawai.
Doing so allows the UE to receive multiple PDCCH messages (Vilaipornsawai: [0208]. Support in PRO 62/454603 at [0040]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THE HY NGUYEN/Examiner, Art Unit 2478